Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on January 19, 2022. Claims 1-20 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,233,761. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their approach to determining topic cohesion between posted and linked content. These similarities are illustrated in the table below that compares an independent of the present application against an independent claim of the patent.

Present Application
Claim 1
Patent 11,233,761
Claims 1 and 8
A computer-implemented method, comprising: identifying a content item included on a posting page; determining that the content item is linked to a landing page; 
Claim 1:  A computer implemented method, comprising: determining that a content item included on a posting page was obtained from a landing page, wherein a hyperlink links the content item to the landing page;
generating, for the content item, at least one content item signal representative of the content item; 
Claim 1:  generating, for the content item, one or more content item signals indicative of the content item;
generating, for the landing page, at least one landing page signal representative of the landing page; 
Claim 1:  generating one or more landing page signals indicative of the landing page;

determining, based at least in part on the at least one content item signal and the at least one landing page signal, a topic cohesion score between the content item and the landing page;
Claim 1:  determining, based at least in part on the one or more content item signals and the one or more landing page signals, a topic cohesion score between the content item and the landing page;
determining that the topic cohesion score exceeds a threshold value; and based at least in part on the determination that the topic cohesion score exceeds the threshold value, promoting the content item.  
Claim 1:  determining whether the topic cohesion score is less than a predetermined threshold value; and remediating the hyperlink linking the content item to the landing page upon a determination that the topic cohesion score is less than the predetermined threshold value.

Claim 8:  The computer implemented method of claim 1, further comprising: determining whether the topic cohesion score exceeds a predetermined utilization threshold; and upon determining that the topic cohesion score exceeds the predetermined utilization threshold, promoting the content item to a plurality of users of an online service.


While both sets of claims utilize a landing page, posting page, content, threshold value, and a topic cohesion score, the present claim explicitly claims that content is promoted when the cohesion score exceeds the threshold. The patented claim 1 on the other hand explicitly claims remediating the linking to the content to the landing page when the topic cohesion score is less than the threshold. However in the same patent, claim 8 does explicitly recite promoting the content item when the topic cohesion score exceeds a threshold. By promoting content items, users are able to receive content with topics they’re more interested in. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have promoted content when the topic cohesion score exceeds the threshold while remediating the hyperlink to the content when the topic cohesion score is less than the threshold to provide users with content they desire. 
Finally claims 2-20 also stand rejected for being substantially similar to patented claims 2-19. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455